-E       .L%%-JL-OENEB~         GENERAL.
                                  OF   TEXAS
,'GERALDC.l@N                 ~Aunw     16.‘I%XAB




 Eonorablbc. H. nxrid
 coulity
       AtLttomey
 Brisooeco*
 silwertoa,Texas
 Dearsir:,                               ,Opinion Ho. O-1509
                                         w    constm0ti06   of miole   2824, v.c.s.
                                         as.it'relatbs to'the authority oftha
                                          0‘66,6i66iOX&6r6'
                                                          iiOu3-t
                                                                tO'ilrcre6tprOOOed6
                                         from sale of land belonging to permanent
                                          school fund.

            your 3etter,of recent date ,requesting the opinion of this departrment
 6x1 the ahve stated matter ha6 been rswived.    The pertinent facts stated in
 your letter are a8 fOllw6l

  *me odssimers'      court'of Brisood Countg ha8 heretofore sold the land bs-
  lowing to it6 Permanent Gchool ,Wd. A6 P’pWt        Of the prO08ehS fh6Iths
  sale of raid land, the,oo686is~sioners' oourt holds  oertaia~aotes secured by
  a m&r'6    lien oa ihe la&is sold in-the aggregate of #106,272.00.

  "*he o&66i~er6'       oourt ,desiresto iKV66t the piooeeds frCaa th6 6816 Of
  said lands ia the bonds of oounties situated iathe'state     ofT-8,    or
  bdepeadq’~or    oomon   school dlstriots, road #tibinot6, oitie6 or t-'
  situated iathe State of TeXM,      a8 appa~nt3.y authori66d by Article 2824,
  Revised Civil Statute8 of T-6.

  "The OOunty has Pa Opporfuni~ at this the to acquire eligible bonds pomp&
  Pue to it ia the mount of #106,272&O   by the transfer of said m&or's  lie6
  aOte8 in a like amount.

 'The O~ssiCZlerE'   OOurt Would like to take this Potion whioh it aon8ider6
 to be for the best iqter66~~of the P6nmncmt  Sohool md   of the o-$,,   but
 would liti %O have a9 6xpre68ioa fkomthe Atilp(rg General as to whither th6r6
 is my legal inhibitions against suoh aoticm."

             Seotion 6 of &Mole    VII of the~TerP6 Constitutioa'reads   as followsr

 "Al.1 lands heretofore, or hereafter gratated to the'several oounties of this
 Stat6 for eduoaticmal purposea, are of right the property of said counties
 respectively, to rbioh they wOr6 granted, aad title thereto iswsted   in said
 counties, and no adverse posssssioa or limitation shall ever be available
 against the title of pny oousity. E.aoh~aountg'mpy sell or dispose of its
 lands inwhole   or in part, in maaaer to be provided bpthe ccmmi66ioaer6~
 oourt of+&6 00~6~.    Actual settlers~residiag on said lms   Ehallbs proteoted
Hon. C. W. Norrid, page 2 (O-1509)




in the prior right of purohR6iag the same to the exteat of their 86ttl6-
meat, not to exoeed oa6 Jnmdred 6ad sixty aore6, at the prioe fixed 9
said oourt, nhioh prioe ah611 not iaalude the value of edstiaF, bprm6-
meats madethereon  by 6u0b settlers. 8nid kmda, and the prooeeds i&thereof,
when sold, shall be held Iy 66id aounties aloae a6 6 trust for the beaeiyt
of public sahools thereias said prooeeds to be imeeted in boad6 of the
Waited State6, the &ate of Tma6,Or OOUatie6 ia 66id siz6t0, or ia suoh
other SeOuriti68, 6ni under SUah rOStriOtiOa6 a8 msy b6 preEOri%Sd by laws
and the counties shall be responsible for all iav66t6mat6; the iatereat
thereof, end other mveau6,  exoept the priaoipal shall be available pun&e

             Artiole 2824 referred to almvw read6 a8 follows:

aE6~ oounty may sell or dispose of the lands gmted     to it for eduoatioaal
purposes ia suoh manaer as may be provided bg the ao6md.8sioaer8~ court of
such oounty, and the prooeeds of a- such sale shall be invested ia bonds of
the l36ited States, the State of Tem66, the bonds of the cmartie6 of this
Stats, and the independent or cmmoa sohool distriats, road preoiaot, drain-
age, irrigation, aatigatioa, and levee districts in this State aadthe bond8
of iaoorporated cities aodtowas, and held ti such county alone a8 a trust
for the benefit of pub110 free sohools therein, only the interest thereon
to bs used and expended 6aaaally."

          By virtue of the provisions of Section 55 of Article III of the
Texas Constitution, a oouaty is restrained from E&Wing     or extinguishing, :
in whole or ia port, aw iadebbedaeS8, liabilitg or ohligation of any iadi-
vidual to such county.  IbInderthe faote Stated ia ymar inquiry, there is
no attempt to release or extinguish in whols or in part ang indebtedness,
liabiltty or obligation of asg individual tothe   oouaty. The oouaty holds
oertaia aotes seared by a veador~s lien oa the school lands sold and desires
to exchange the66 not66 for eligible gonds whioh prooeedb of tie sale of
school lands may b6 iav ested by virtue of hrtiole 2824, sup&a

           Ia vi& ofthe foregoing authorities, you 6re respeotfully advised
th6-t it is the opinion of this department that there is no leg&l IahiMtioa
ag6iast the Oomnissioaers' court which will prevent said court from exohsag-
lag the above mentioned notes secured by a vendor's lien for eligible bonds,
66 proridsd for by llrtiole 2824, supra, ia like amounts, or to oonvert such
notes into bonds where the proceed6 of the Echo01 lends can 'be invested,
where the smouats are the 86me end there is no releasing or extinguishing,
ia whole or ia part, of 6ay of the indebtedness evidamoed by said notes.

             Trusting that the foregoing filly 6aewers your inqairy,ne      are

AR:AW: egw                                        Your8    very truly

APPROVED DEC 18, 1939                        ATTORREIGEREXAL     OFTEXAS
    Gerald C. X6na
                                                                  tiiiiam.5
/d
AlTOREEYGEi'BFZALOFTFXAS                         Ey /s/ Ardeil

APROVED,     OPINION U&WLTll3E                            Ardell~Williams
             BYBHBLXUEiUN                                      Assistmt